


110 HR 6858 IH: Administrative Review Improvement Act

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6858
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Cannon (for
			 himself, Mr. Smith of Texas,
			 Mr. Conyers, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 5, United States Code, to make amendments
		  to certain provisions of title 5, United States Code, enacted by the
		  Congressional Review Act.
	
	
		1.Short titleThis Act may be cited as the
			 Administrative Review Improvement Act
			 of 2008.
		2.Amendments to the
			 Congressional Review Act
			(a)Referral of
			 reportsSection 801(a)(1)(C) of title 5, United States Code, is
			 amended—
				(1)by striking
			 the House of Representatives or;
				(2)and inserting
			 in the case of the House of Representatives, each relevant committee of
			 the House of Representatives and, in the case of the Senate after
			 ranking member of .
				(b)Definition of
			 relevant committeeSection 804 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					(4)The term relevant committee
				means—
						(A)each committee of the House with
				jurisdiction under the rules of the House to report a bill to amend the
				provision of law under which the rule is issued; and
						(B)the Committee on
				the Judiciary, as the committee of the House with jurisdiction under the rules
				of the House to report a bill to amend subchapter II of chapter
				5.
						.
			(c)Conforming
			 amendments relating to identification of relevant committeesChapter 8 of title 5, United States Code,
			 is amended—
				(1)in section
			 801(a)(2)(A), by striking in each House of the Congress and
			 inserting in the Senate and each relevant committee in the
			 House; and
				(2)in
			 section 802(b)(1), by striking the committees in each House of Congress
			 with jurisdiction and inserting the appropriate committees in
			 each House.
				(d)Effective
			 dateThe amendments made by
			 this Act shall take effect 60 days after the date of the enactment of this
			 Act.
			
